        Case: 3:17-cv-00861-jdp Document #: 222 Filed: 03/25/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 ROBERT EARL ALEXANDER,

                              Plaintiff,
                                                                          ORDER
         v.
                                                                       17-cv-861-jdp
 NATHAN TAPIO and ROMAN KAPLAN,

                              Defendants.


        I held a videoconference hearing in this case on March 25, 2021, to address plaintiff

Robert Earl Alexander’s allegations that 150 pages of materials, including his response to

defendants’ motion for summary judgment, were destroyed by prison staff for being

contaminated with fecal material, and that prison staff is blocking or delaying his receipt of

mail from the court. This order memorializes my rulings at that conference and expands on

them.

        A written order is particularly important in this case because the court and all parties

have been operating under the assumption that Alexander cannot hear. Yet prison staff

arranged for Alexander to appear at the hearing without the aid of assistive technology or help

from a staff member. Prison staff relayed to the clerk’s office that Alexander did not have a

verified hearing problem, which is news to me following previous hearings—one held by phone

and one held in the courtroom with Alexander receiving a feed of the live transcription—giving

every indication that Alexander could not participate without assistance. Predictably, although

he was present on the video conference call, Alexander did not participate in today’s hearing. I

am concerned that prison staff is interfering with Alexander’s ability to prosecute his case.
       Case: 3:17-cv-00861-jdp Document #: 222 Filed: 03/25/21 Page 2 of 3




       Nonetheless, at today’s hearing I proceeded to address with counsel for defendants

deficiencies in the way Alexander’s mail and legal materials have been handled. I will send

Alexander this order, of course, but I will also send him a copy of the transcript of the hearing

as soon as it is available so that he can file a written response if he so chooses.

       Alexander filed motions for injunctive relief ordering prison staff to return his 150-page

packet of materials and deliver pieces of mail to him. Dkt. 212 and Dkt. 217. I’ll deny those

motions as moot because defendants’ counsel says that the materials have been destroyed and

that the mail has been delivered to Alexander. But I did order officials to take several steps to

remediate the destruction of materials to ensure that Alexander can file his summary judgment

response. Counsel and prison staff are directed to comply strictly with these orders or face

sanctions:

       •     For the remainder of this case, prison staff are prohibited from destroying any of
             Alexander’s proposed filings or legal materials. Items posing sanitary or other
             concerns may be quarantined or confiscated but those actions must be thoroughly
             documented and promptly reported to the court.

       •     Alexander says that he retains a copy of his summary judgment opposition brief.
             Defendants’ counsel is directed to oversee that a copy of that document is made for
             Alexander’s submission to the court and that the original is safely returned to
             Alexander.

       •     Counsel has assured the court that he will provide copies of case law and any internal
             prison documents Alexander seeks to use, such as medical records. After Alexander
             outlines his request for documents, counsel is directed to provide Alexander with
             the materials he seeks or submit a brief to the court explaining why a particular
             request cannot be met.

       •     Defendants’ counsel may have until April 9, 2021, to submit the incident report
             detailing the destruction of Alexander’s materials.

       •     To prevent future disputes about whether Alexander is equipped to participate in
             live court proceedings, defendants’ counsel may have until April 9, 2021, to submit
             a report on Alexander’s ability to hear and a plan to provide necessary assistance to
             him so he can adequately represent himself.


                                                 2
Case: 3:17-cv-00861-jdp Document #: 222 Filed: 03/25/21 Page 3 of 3




Alexander’s obligation to re-create his summary judgment materials is as follows:

•   Alexander will have two weeks from receipt of this order and the hearing transcript
    to tell defendants’ counsel what documents he needs to reconstruct the 150 pages
    of material that were destroyed.

•   Because the March 25 hearing was held without Alexander’s active involvement, he
    may have two weeks from the receipt of this order and the hearing transcript to
    submit a response to the court about those proceedings and my rulings.

•   After I rule on any issues raised by Alexander in that motion, I intend to give him a
    month to prepare and submit his summary judgment opposition brief, his proposed
    findings of fact and responses to defendants’ proposed findings, and his evidence in
    support. The court will issue another order formally setting those deadlines once the
    preliminary matters are resolved.


                                    ORDER

IT IS ORDERED that:

1. Plaintiff Robert Earl Alexander’s motions for preliminary injunctive relief, Dkt. 212
   and Dkt. 217, are DENIED as moot.

2. The case will proceed with the parties following the orders listed above.

Entered March 25, 2021.

                                     BY THE COURT:

                                     /s/
                                     ________________________________________
                                     JAMES D. PETERSON
                                     District Judge




                                        3
